Citation Nr: 9925838
Decision Date: 09/10/99	Archive Date: 11/08/99

DOCKET NO. 98-07 852               DATE SEP 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a skin condition, to
include residuals of an undiagnosed illness as the result of
Persian Gulf service.

2. Entitlement to service connection for a right foot condition,
resulting from Persian Gulf service.

3. Entitlement to service connection for a left ear hearing loss
disability.

4. Entitlement to service connection for a right ear hearing loss
disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran has verified active duty service from July 1976 to
March 1994. He also served on active duty in the Southwest Asia
Theater from December 1990 to April 1991. 1

This appeal arises before the Board of Veterans' Appeals from
rating decisions rendered by the Montgomery, Alabama, Regional
Office (RO), of the Department of Veteran's Affairs, whereby
service connection for a right foot disorder, and a bilateral
hearing loss disorder, were denied in a rating decision dated
August 1994; and whereby service connection for a skin disorder was
denied in a June 1997 rating decision.

The veteran's claims regarding his skin disorder, due to an
undiagnosed illness, and his hearing loss disabilities of the right
and left ears are addressed in the Remand section of the opinion.

FINDING OF FACT

A right foot disability, if extant, is not shown to be related to
the veteran's active service.
-----------------------------------------------------------------
1 We note that associated with the veteran's service medical
records is a record of an "enlistment" examination dated September
1972, and the veteran's contentions that the RO considered evidence
pertaining to someone other than the veteran because they
referenced this record, and because he averred that he did not have
active service until 1973. As the enlistment examination identifies
the veteran by name and Social Security number, it appears that the
RO correctly considered this evidence.

2 -

CONCLUSION OF LAW

A claim for entitlement to,service connection for a right foot
disability, is not well grounded. 38 U.S.C. 5107(a) (West 1991 &
Supp. 1999); 38 C.F.R. 3.317, 3.385 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C. 5107(a) (West 1991 & Supp. 1999). A. well grounded claim is
"a plausible claim, one which is meritorious on its own or capable
of substantiation." See Murphy v. Derwinski, 1 Vet.App. 78, 81
(1990).

Establishing a well-grounded claim for service connection for a
particular disability requires more than an allegation that the
particular disability had its onset in service. It requires
evidence relevant to the requirements for service connection and of
sufficient weight to make the claim plausible and capable of
substantiation. See Tirpak v. Derwinski, 2 Vet.App. 609, 610
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). The kind of
evidence needed to make a claim well grounded depends upon the
types of issues presented by a claim. Grottveit v. Brown, 5
Vet.App. 91, 92-93 (1993). For some factual issues, competent lay
evidence may be sufficient. However, where the claim involves
issues of medical fact, such as medical causation or medical
diagnoses, competent medical evidence is required. Id. at 93.
Evidentiary assertions by the veteran must be accepted as true for
the purposes of determining whether a claim is well grounded,
except where the evidentiary assertion is inherently incredible or
is beyond the competence of the person making the assertion. See
King v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct service
connection are: (1) evidence of a current disability as provided by
a in medical diagnosis; (2) evidence of incurrence or aggravation
of a disease or injury in service as provided by either lay or
medical evidence, as the situation dictates; and, (3) a nexus, or
link, between

3 -

the in-service disease or injury and the current disability as
provided by competent medical evidence. See Caluza v. Brown, 7
Vet.App. 498 (1995); see also 38 U.S.C.A. 1110 (West 1991 & Supp.
1999); 38 C.F.R. 3.303 (1998); Layno v. Brown, 6 Vet.App. 465, 470
(1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Active military service includes active duty, any period of active
duty for training during which the individual was disabled or died
from a disease or injury incurred or aggravated in the line of
duty, and any period of inactive duty training during which the
individual was disabled or died from an injury incurred or
aggravated in the line of duty. 38 U.S.C. 101(24),106 (West 1991 &
Supp. 1999). Service connection may also be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the,disease was incurred in
service. 38 C.F.R. 3.303(d) (1998).

Additionally, service connection may be granted for objective
indications of a chronic disability resulting from an illness or
combination of illnesses manifested by one or more signs or
symptoms, to include, but not limited to, fatigue; signs or
symptoms involving skin; headaches; muscle pain or joint pain;
neurologic signs or symptoms; neuropsychologic signs or symptoms;
signs or symptoms involving the respiratory system (upper or
lower); sleep disturbances; gastrointestinal signs or symptoms;
cardiovascular signs or symptoms; abnormal weight loss; or
menstrual disorders. 38 C.F.P, 3.317(a)(b) (1998). The chronic
disability must have become manifested either during active
military, naval, or air service in the Southwest Asia theater of
operations during the Persian Gulf War, or to a degree of 10
percent or more not later than December 31, 2001, and must not, be
attributed to any known clinical diagnosis by history, physical
examination, or laboratory tests. 38 C.F.R. 3.317(a) (1998).

Objective indications of a chronic disability include both "signs,"
in the medical sense of objective evidence perceptible to an
examining physician,, and other, non-medical indicators that are
capable of independent verification. 38 C.F.R. 3.317(a)(2) (1998).
Further, a chronic disability is one that has existed for six
months or more, including disabilities that exhibit intermittent
episodes of 

- 4 -

improvement and worsening over a six-month period. 38 C.F.R.
3.17(a)(3) (1998). The six-month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the disability were first
manifested. Id.

However, compensation shall not be paid pursuant to 38 C.F.R. 3.317
(a) if there is affirmative evidence that an undiagnosed illness,
(1) was not incurred during active military, naval, or air service
in the Southwest Asia theater of operations during the Persian Gulf
War; (2) was caused by a supervening condition or event that
occurred between the veteran's most recent departure from active
duty in the Southwest Asia theater of operations during the Persian
Gulf War and the onset of the illness; or (3) is the result of the
veteran's own willful misconduct or the abuse of alcohol or drugs.
38 C.F.R. 3.317(c) (1998).

A Persian Gulf veteran is a veteran who served on active military,
naval, or air service in the Southwest Asia Theater of operations
during the Persian Gulf War. 38 C.F.R. 3.317(d) (1998). The
Southwest Asia theater of operations includes Iraq, Kuwait, Saudi
Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain,
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the
airspace above these locations. Id.

The veteran contends, essentially, that he has a right foot
disorder that is related to his active service. The veteran's
service medical records (SMRS) show that he had the removal of an
ingrown toe nail on his right great toe in April 197'7, for which
he was issued a profile. They also show that he complained of
swelling, in the jaws and ankles, in a record apparently dated July
1991 or 1992. The assessment was "r/o [rule out] renal, vs.
cardiopulmonary dysfunction." The reports of his medical
examinations show that his feet were clinically evaluated as normal
in September 1972, August 1977, March 1985, and October 1989. His
retirement examination, dated May 1993, also shows that his feet
were clinically evaluated as normal. On his report of medical
history compiled in conjunction with his examination, he stated
that he was in "currently in good health (except right foot)".

The results of the veteran's 1994 VA Medical Examination (VAME)
show that he reported injuring the fourth right toe in 1991, and
that it hurts him from time to time.

Although the veteran complains of pain in his right fourth toe,
evidence has not been presented showing the current existence of a
right foot or toe disability, or any relationship to service. We
note in this regard that although service connection may be
established for objective indications of a chronic disability
resulting from an illness manifested by joint pain, the medical
evidence does not show that a chronic disability is present, as
indicated above, a chronic disability is one that has existed for
six months or more, including disabilities that exhibit
intermittent,episodes of improvement and worsening over a six-month
period. Importantly, although the veteran appears to meet the
threshold requirements of Persian Gulf service, 38 C.F.R. 3.317(d)
(1998), there is no evidence showing any objective indications of
a disability, only of the veteran's subjective complaints. We note
bi. this regard that objective indications of a chronic disability
include both "signs," in the medical sense of objective evidence
perceptible to an examining physician, and other, non- medical
indicators that are capable of independent verification. 38 C.F.R.
3.317(a)(2) (1998). No such evidence has been presented in this
case. Thus, as there is no medical evidence to show that the
veteran has either a current disability that is directly related to
his service by competent nexus evidence, or that he has manifested
an undiagnosed illness, his claim for a right foot disability, must
be denied.

The Board acknowledges that the Court has held that, when a
claimant fails to submit a well-grounded claim under 38 U.S.C.
5107(a) (West 1991 & Supp. 1999), VA has a duty under 38 U.S.C.
5103(a) (West 1991 & Supp. 1999) to advise the claimant of the
evidence required to complete his or her application, in
circumstances in which the claimant has referenced other known and
existing evidence. Robinette v. Brown, 8 Vet. App. 69 (1995); see
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. Gober,
131 F.3d 1483 (Fed. Cir. 1997) (per curiam). We note that the
veteran was informed of the requirements of a well grounded claim,
and that he needed to submit such evidence. The Board must point
out that its duty to assist the veteran in the development of his
claim, as stipulated

6 -

in 38 U.S.C. 5107(a) (West 1991 & 1999), does not arise until a
claim is shown to be well grounded.

ORDER

Entitlement to service connection for a right foot disorder is
denied.

REMAND

The veteran's representative noted that the veteran put the RO on
notice of existing evidence showing he has a skin disorder, and we
note that it appears. from our review of the claims folder, that
there may also be relevant biopsy records. Thus, we find that these
records would be helpful prior to further appellant consideration
of the veteran's claims.

After a careful review of the veteran's claims folder, we also note
what appears to be the wide fluctuations in the results of the
veteran's numerous audiograms. We are unable to reconcile the
apparent discrepancies in the various reports, and find that a
review of the records by an audiologist is necessary before further
appellate consideration. Those results are reproduced below.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1. The veteran should furnish, within a reasonable period of time,
any additional evidence, to include but not limited to, private
medical records, in support of his claim.

7 -

2. The RO should also request that the veteran provide the names
and addresses of all private physicians he has seen for his skin
disorder, and then attempt to obtain those records, after obtaining
the duly authorized releases. If these attempts are unsuccessful,
the RO shall document the unsuccessful attempts and associate the
documentation with the veteran's claims folder.

3. The veteran's claims folder, service medical records. and report
of the private audiogram, dated 1996, should be reviewed by an
audiologist, who should then provide- an opinion as to the
significance of the findings in the various audiology reports.
Specifically, the audiologist should explain or reconcile the
apparent discrepancies reproduced below and give his opinion as to
whether a hearing loss disability began in service. Any further
examination and testing warranted should be performed..

The veteran's enlistment exam: 
9/72           500  1000      2000      3000      4000
RIGHT EAR       10     5         5                  10
LEFT EAR        10     5         5                  35

VA Periodic examination: 
8/77           500  1000      2000      3000      4000
RIGHT EAR       10     0         5                  15
LEFT EAR        10     0        15                  25

March 1980 audiogram taken after a complaint of hearing loss:
3/80           500  1000      2000      3000      4000
RIGHT EAR       10     20       25        35        15
LEFT EAR         5      5       15        15        15

- 8 -

VA Periodic examination: 
3/85           500  1000      2000      3000      4000
RIGHT EAR        5     5        15        20        15
LEFT EAR        10     5        10        10        10

VA Periodic examination: 
10/89          500  1000      2000      3000      4000
RIGHT EAR       30    40        70        70        50
LEFT EAR        15    10        25        30        25

The veteran's retirement examination reference and current
audiogram.
4/93           500  1000      2000      3000      4000
RIGHT EAR       15    25       100+       40        35
LEFT EAR        15    30        25        20        20

5/93           500  1000      2000      3000      4000
RIGHT EAR        0    15        30        40        30
LEFT EAR         0    15        20        25        30

The audiogram results from the veteran's December 1994 VA medical
examination:
12/94          500  1000      2000      3000      4000
RIGHT EAR       15    20        20        25        20
LEFT EAR        10    10        10         5         5

The results of his private audiogram in 1996:
6/96           500  1000      2000      3000      4000
RIGHT EAR       50    80        70        75        70
LEFT EAR        30    25        50        50        40

4. The RO should then review the veteran's claims, and determine
whether all of the development action has been conducted in full,
and whether his claims can now be granted. If the decision remains 
adverse to the veteran, he and his representative should be
furnished

- 9 -

with a supplemental statement of the case and with a reasonable
period of time within which to respond thereto. The case should
then be returned to the Board for further review, as appropriate.

No inferences should be drawn regarding either the RO's handling of
the claim to date or any final disposition of the claim by the
Board.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by, the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have, been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.,44-8.45 and
38.02-38.03.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

10-


